DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after April 29th, 2022 has been entered. Claims 1-28 were pending with claims 16-28 withdrawn. Claims 1, 11-15 have been amended. Claims 16-28 have been canceled. New claim 29 has been respectfully entered. Thus claims 1-15 and 29 are currently pending. Applicant's amendment to the drawings has remedied the objection set forth in the Non-Final Action mailed 01/31/2022. Applicant’s amendment to the claims has remedied the objections and 35 USC 112(b) indefiniteness rejections set forth in the Non-Final Action.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements each filed on 4/29/2022 has been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol et al. (US 2018/0154152 A1) herein after Chabrol in view of Lu et al. (2015/0093082 A1) herein after Lu and Kuzma et al. (US Patent 8,646,172 B2) here in after Kuzma.
Regarding claim 1, Chabrol teaches a percutaneous lead for a pulse generator (DBS probe 16 of Figs. 7A-7B) comprising: 
a flexible lead body (fig. 2 and paragraph [0007]: a flexible electrically-insulating cylindrical longilineal probe body 18), incorporating a stylet channel (fig. 7A and paragraph [0011] and tube 26 to allow the introduction during the surgery of a metallic stiffener), and having an internal surface (internal surface of tube 26, Fig. 7A) and an external surface (fig. 7A: external surface of tube 26), and having a distal end (fig. 2 distal end having assembly 20) and a proximal end (fig. 2 proximal end having assembly 22); 
an optical transmission section (fig. 7A-7B portion of body 18 defined by cap 30, Fig. 7A-7B), having an optical fiber diffuser cavity (Para [0064] and fig. 7A: the end of optical fiber 50, being in contact with the end of the central channel. Fiber 50 can thus transmit the electromagnetic radiation...at least across plug 30,; thus, radiation is diffused at least from the distal end of fiber 50 to the distal end of plug 30, defining a diffuser cavity), at the distal end (fig. 2 cap 30 at the distal end of body 18); 
a set of electrodes (Para [0011] and figs. 3 and 7 electrodes 20a-d), positioned adjacent the optical transmission section (Fig. 3 and 7), fixed to the external surface (Para [0011] electrically-conductive cylinders surrounding an outer surface of probe body 18); 
an anchor ring (Para [0069] and fig. 7A: proximal contact 22d; when the proximal portion of probe 16 is introduced into channel 64, the contacts of the probe and of the channel respectively come into contact, the probe being then locked in position by a locking part 68 of housing 60; thus contact 22d is anchored to housing 60) positioned at the proximal end (Fig. 7A), fixed to the external surface (fig. 7A and Para [0013]: contact 22d is a cylinder enclosing an outer proximal surface of probe body 18);
a set of contacts, adjacent to the anchor ring (Para [0013] and fig. 7A: contacts 22a-c); 
a set of conductors incorporated into the flexible lead body (Para [0012] “An assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is wound around tube 26”);
wherein at least one contact, of the set of contacts, is electrically connected to at least one electrode of the set of electrodes by a conductor of the set of conductors (Para [0012]: assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is...respectively welded to electrodes 20a, 20b, 20c, 20d and to contacts 22a, 22b, 22c, 22d); 
an optical fiber (Para [0064] and fig. 7A: optical fiber 50), terminated in a radial light dispersion section (Para [0064] and fig. 7A: distal end of fiber 50 transmitting electromagnetic radiation across plug 30), positioned in the stylet channel (Para [0064] and fig. 7A: optical fiber 50 removably introduced into and all the way to the end of the channel of the probe); 
wherein the radial light dispersion section is positioned in the optical fiber diffuser cavity (Para [0064] and figs. 7A and 7Bthe end of optical fiber 50, advantageously previously cleaved, also being in contact with the end of the central channel, positioned in cap 30); and
a cylindrical ferrule, positioned on the optical fiber (Para [0074] “For example, a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm) to guarantee a good repeatability of the positioning during the connection in an optical feedthrough (receptacle) for coupling to a laser source”).
Chabrol does not explicitly teach that the cylindrical ferrule has a frustoconical centering surface, a set of axially extending lumens, and wherein the set of axially extending lumens are radially distributed around the stylet channel, and the set of conductors positioned in the set of axially extending lumens. 
However, in an analogous optical connector system, Lu discloses a ferrule assembly (fig. 2: ferrule assembly 20 and ferrule 22) having a frustoconical centering surface (fig. 2 portion 27 and Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylindrical ferrule of the optical fiber of Chabrol to have a frustoconical centering surface as disclosed by Lu as a way to provide a tapered inward design for ease of installation of the optical fiber (Lu Para [0024]).
Furthermore, Kuzma discloses in a similar percutaneous lead, a flexible lead body (fig. 5C: lead body 110), incorporating a stylet channel (fig. 5A-5C: stylet channel 114) and a set of axially extending lumens (fig. 5A: lumens 116, which are shown to extend axially along the lead body in fig. 5b) and wherein the set of axially extending lumens are radially distributed  around the stylet channel (fig. 5A) and a set of conductors positioned in the set of axially extending lumens (fig. 5A: conductor wires 122 are positioned within lumens 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the percutaneous lead of Chabrol in view of Lu to have a set of axially extending lumens radially distributed around the stylet and a set of conductors positioned in the set of axially extending lumens as is disclosed by Kuzma because doing so would allow for space between conductors to prevent unwanted interference between conductors and with the stylet channel. 
Regarding claim 2, Chabrol further teaches wherein the anchor ring is positioned proximal to the set of contacts (Para [0010] “an assembly 22 of power supply contacts 22a, 22b, 22c, 22d arranged in a proximal portion of body 18” and fig. 7A: 22d).
Regarding claim 7, Chabrol further teaches wherein the optical fiber is removable from the stylet channel (Para [0064] “an optical fiber 50 removably introduced into and all the way to the end of tight central channel 28 of the probe, the end of optical fiber 50”).
Regarding claim 8, Chabrol further teaches wherein the optical fiber further comprises a polymethylmethacrylate material (Para [0037] “any other waveguide (silicone, PMMA, Silica-silica) having a diameter smaller than or equal to 500 micrometers”).  
Regarding claim 11, Chabrol further teaches wherein the set of conductors is radially positioned in the flexible lead body, between the internal surface and the external surface (Para [0012] “An assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is wound around tube 26, respectively welded to electrodes 20a, 20b, 20c, 20d and to contacts 22a, 22b, 22c, 22d, and embedded in the material of probe body 18” and figs. 3 and 4).
Regarding claim 12, Chabrol further teaches the flexible lead body has a lead external diameter (Para [0008] “a flexible electrically-insulating cylindrical longilineal probe body 18, of small diameter, typically 1.3 mm”) and a stylet channel diameter (Para [0011] “a hollow tube 26, void of material, which extends all along the length of body 18, and having a diameter usually from 0.45 to 0.55 mm”); the cylindrical ferrule has a ferrule exterior diameter (Para [0074] “a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm)”); and wherein the ferrule external diameter is greater than the stylet channel diameter (Para [0074] “a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm)”), but does not explicitly teach that the ferrule exterior diameter is lesser than the lead exterior diameter.  
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ferrule exterior diameter to be lesser than the lead exterior diameter because doing so would only change the relative dimensions of the prior art and would not cause the lead to perform differently. See MPEP 2144.04 Section IV A [In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Kuzma, as applied to claim 1, and further in view of Desai (US 2009/0192580 A1).
Regarding claim 3, Chabrol in view of Lu and Kuzma disclose the lead of claim 1, but do not explicitly disclose a low friction surface adjacent the internal surface.
However, in a similar medical electrical lead system, Desai discloses a low friction surface adjacent the internal surface (Para [0027] “a lead body 12 may include a parylene coating disposed over the outer surface of the lead body 12 and a parylene coating disposed over the inner surface of one or more lumens 60 located in the lead body”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu and Kuzma to further include a low friction surface adjacent the internal surface as disclosed by Desai because doing so provides a lubricous coating that allows for ease of insertion of tools into the lumen. 
Regarding claim 4, Chabrol in view of Lu and Kuzma disclose the lead of claim 1, but do not explicitly disclose a low friction surface adjacent the external surface. 
However, in a similar medical electrical lead system, Desai discloses a low friction surface adjacent the external surface (Para [0027] “a lead body 12 may include a parylene coating disposed over the outer surface of the lead body 12 and a parylene coating disposed over the inner surface of one or more lumens 60 located in the lead body”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu and Kuzma to further include a low friction surface adjacent the external surface as disclosed by Desai because doing so provides a lubricous coating that allows for ease of insertion of tools into the lumen.
Regarding claim 5, Chabrol in view of Lu, Kuzma, and Desai disclose the lead of claim 3, but do not explicitly disclose that the low friction surface is polytetrafluoroethylene (PTFE). 
However, Desai discloses that Parylene is a replacement material for a PTFE material (Para [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu, Kuzma, and Desai to have the material be PTFE because doing so would have been a simple substitution of one known element for another to achieve the same purpose of providing a low friction material for ease of insertion for tools.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Kuzma, as applied to claim 1, and further in view of Fabian et al. (US 2005/0069272 A1) herein after Fabian.
Regarding claim 6, Chabrol in view of Lu and Kuzma disclose the lead of claim 1, and Chabrol further teaches that the optical fiber has a coating (Para [0067]), the combination does not explicitly disclose wherein the optical fiber further comprises a low friction exterior surface.
However, in a similar optical fiber arrangement, Fabian discloses wherein the optical fiber further comprises a low friction exterior surface (Para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical fiber of Chabrol in view of Lu and Kuzma to further include a low friction exterior surface as disclosed by Fabian as a way to aid in insertion of the lead. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Kuzma as applied to claim 1 above, and further in view of Gmeiner et al. (US 2018/0344130 A1) herein after Gmeiner.
Regarding claim 9, Chabrol in view of Lu and Kuzma disclose the lead of claim 1, but do not explicitly disclose that the optical fiber includes an internally reflective tip, adjacent the radial light dispersion section. 
However, in a similar optical probe, Gmeiner discloses wherein the optical fiber includes an internally reflective tip (Para [0016] “the optical probe tip structure further comprises a reflective surface for redirecting at least one of the optical illumination and the optical response”), adjacent the radial light dispersion section (fig. 11 reflective tip section 1142 is adjacent to aperture/peripheral window 1144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical fiber of Chabrol in view of Lu and Kuzma to further include an internally reflective tip, adjacent the radial light dispersion section as disclosed in Gmeiner, which provides the benefit of characterizing the surrounding tissue down a singular axis as well as around a full periphery of a given tissue region (Gmeiner Para [0112]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu, Kuzma, and Gmeiner as applied to claim 9 above, and further in view of Yamauchi et al. (US 2004/0175080 A1) herein after Yamauchi.
  Regarding claim 10, Chabrol in view of Lu, Kuzma, and Gmeiner disclose the lead of claim 10, but do not explicitly disclose that the internally reflective tip is comprised on a non-metallic reflective coating. 
However, in an optical link device, Yamauchi discloses a wavelength absorbing material formed as a thin-film with silicon dioxide and titanium dioxide (Para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reflective tip of Chabrol in view of Lu, Kuzma, and Gmeiner to include a non-metallic material as disclosed by Yamauchi because doing so would prevent stay light from being reflected to unwanted areas of the lead (Yamauchi Para [0047]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu, Wolf, II (US 2014/0330341 A1) herein after Wolf, and Kuzma.
Regarding claim 13, Chabrol teaches: 
a pulse generator system (fig. 6 electric stimulator 40), 
the pulse generator further comprises: a housing (fig. 6: electric stimulator 40 inherently contains a housing),
a flexible lead body (fig. 2 and paragraph [0007]: a flexible electrically-insulating cylindrical longilineal probe body 18), incorporating a stylet channel (fig. 7A and paragraph [0011] and tube 26 to allow the introduction during the surgery of a metallic stiffener), and having an internal surface (internal surface of tube 26, Fig. 7A) and an external surface (fig. 7A: external surface of tube 26), and having a distal end (fig. 2 distal end having assembly 20) and a proximal end (fig. 2 proximal end having assembly 22); 
an optical transmission section (fig. 7A-7B portion of body 18 defined by cap 30, Fig. 7A-7B), having an optical fiber diffuser cavity (Para [0064] and fig. 7A: the end of optical fiber 50, being in contact with the end of the central channel. Fiber 50 can thus transmit the electromagnetic radiation...at least across plug 30,; thus, radiation is diffused at least from the distal end of fiber 50 to the distal end of plug 30, defining a diffuser cavity), at the distal end (fig. 2 cap 30 at the distal end of body 18); 
a set of electrodes (Para [0011] and figs. 3 and 7 electrodes 20a-d), positioned adjacent the optical transmission section (Fig. 3 and 7), fixed to the external surface (Para [0011] electrically-conductive cylinders surrounding an outer surface of probe body 18); 
an anchor ring (Para [0069] and fig. 7A: proximal contact 22d; when the proximal portion of probe 16 is introduced into channel 64, the contacts of the probe and of the channel respectively come into contact, the probe being then locked in position by a locking part 68 of housing 60; thus contact 22d is anchored to housing 60) positioned at the proximal end (Fig. 7A), fixed to the external surface (fig. 7A and Para [0013]: contact 22d is a cylinder enclosing an outer proximal surface of probe body 18);
a set of contacts, adjacent to the anchor ring (Para [0013] and fig. 7A: contacts 22a-c); 
a set of conductors incorporated into the flexible lead body (Para [0012] “An assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is wound around tube 26”);
wherein at least one contact, of the set of contacts, is electrically connected to at least one electrode of the set of electrodes by a conductor of the set of conductors (Para [0012]: assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is...respectively welded to electrodes 20a, 20b, 20c, 20d and to contacts 22a, 22b, 22c, 22d); 
an optical fiber (Para [0064] and fig. 7A: optical fiber 50), terminated in a radial light dispersion section (Para [0064] and fig. 7A: distal end of fiber 50 transmitting electromagnetic radiation across plug 30), positioned in the stylet channel (Para [0064] and fig. 7A: optical fiber 50 removably introduced into and all the way to the end of the channel of the probe); 
wherein the radial light dispersion section is positioned in the optical fiber diffuser cavity (Para [0064] and figs. 7A and 7Bthe end of optical fiber 50, advantageously previously cleaved, also being in contact with the end of the central channel, positioned in cap 30); and
a cylindrical ferrule, positioned on the optical fiber (Para [0074] “For example, a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm) to guarantee a good repeatability of the positioning during the connection in an optical feedthrough (receptacle) for coupling to a laser source”). 
Chabrol does not explicitly disclose a header, adjacent the housing, having a lead channel; an optical window, positioned in the housing, adjacent the lead channel; the housing supporting a set of optical components adjacent the optical window; the header further comprising a lead channel having an optical axis; the cylindrical ferrule has a frustoconical centering surface, a set of axially extending lumens, and wherein the set of axially extending lumens are radially distributed around the stylet channel, and the set of conductors positioned in the set of axially extending lumens. 
However, in an analogous optical connector system, Lu discloses a ferrule assembly (fig. 2: ferrule assembly 20 and ferrule 22) having a frustoconical centering surface (fig. 2 portion 27 and Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylindrical ferrule of the optical fiber of Chabrol to have a frustoconical centering surface as disclosed by Lu as a way to provide a tapered inward design for ease of installation of the optical fiber (Lu Para [0024]).
Furthermore, in a similar optical based stimulation system Wolf discloses 
the pulse generator (pulse generator 32) further comprises: a housing (fig. 5c: case 560); 
a header (fig. 5C: epoxy header 552), adjacent the housing (fig. 5c: epoxy header is adjacent and abuts the case 560), having a lead channel (fig. 5C: cavity 557); 
an optical window (fig. 5C: NIR-transparent hermetic barrier “barrier” 562), positioned in the housing (fig. 5C: barrier 562 is within case 560), adjacent the lead channel (fig. 5C: barrier 562 is next to cavity 557); 
the housing supporting a set of optical components adjacent the optical window (fig. 5C: opto-electronic component 565 is next to the barrier 562); 
the header further comprising a lead channel having an optical axis (fig. 5C: cavity 561).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu to further include a header, adjacent the housing, having a lead channel; an optical window, positioned in the housing, adjacent the lead channel; the housing supporting a set of optical components adjacent the optical window; the header further comprising a lead channel having an optical axis as a way to provide a positionally sensitive stimulation system that provides optimal stimulation based on changing lead position within the body (Wolf: Para [0016]). 
Moreover, Kuzma discloses in a similar percutaneous lead, a flexible lead body (fig. 5C: lead body 110), incorporating a stylet channel (fig. 5A-5C: stylet channel 114) and a set of axially extending lumens (fig. 5A: lumens 116, which are shown to extend axially along the lead body in fig. 5b) and wherein the set of axially extending lumens are radially distributed  around the stylet channel (fig. 5A) and a set of conductors positioned in the set of axially extending lumens (fig. 5A: conductor wires 122 are positioned within lumens 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the percutaneous lead of Chabrol in view of Lu and Wolf to have a set of axially extending lumens radially distributed around the stylet and a set of conductors positioned in the set of axially extending lumens as is disclosed by Kuzma because doing so would allow for space between conductors to prevent unwanted interference between conductors and with the stylet channel. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu, Wolf, and Kuzma as applied to claim 13 above, and further in view of Kane et al. (US 2008/0077190 A1) herein after Kane.
Regarding claim 14, Chabrol in view of Lu, Wolf and Kuzma disclose the lead of claim 13 but do not explicitly disclose wherein the header further comprises: a radial anchor screw positioned in the header, adjacent the anchoring ring; and, wherein advancing the radial anchor screw anchors the lead body in the lead channel.
However, in a similar optical stimulation system, Kane discloses wherein the header further comprises: a radial anchor screw positioned in the header (Para [0058] “A fastening port 964 is disposed within the housing 956 and serves to facilitate the use of a fastener, such as a set screw, to secure the lead within the cavity”), adjacent the anchor ring (fig. 15 sealing rings 968); and, wherein advancing the radial anchor screw anchors the lead body in the lead channel (fig. 15: fastening port 964). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu, Wolf and Kuzma to further include wherein the header further comprises: a radial anchor screw positioned in the header, adjacent the anchoring ring; and, wherein advancing the radial anchor screw anchors the lead body in the lead channel as disclosed by Kane as a way to secure the lead in place and to prevent bodily fluids from entering the cavity. 
Regarding claim 15, Chabrol in view of Lu, Wolf, Kuzma and Kane disclose the lead of claim 14, and Wolf further discloses the lead channel further comprises a plurality of toroidal header connections (fig. 5C: spring loaded connector 556); and at least one contact of the set of contacts is in electrical contact with at least one toroidal header connection of the plurality of toroidal header connections (Para [0090] “spring loaded connectors 556 which are electrically connected to the pulse generator and sender unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu, Wolf, Kuzma, and Kane to further include the lead channel further comprises a plurality of toroidal header connections; and at least one contact of the set of contacts is in electrical contact with at least one toroidal header connection of the plurality of toroidal header connections as disclosed by Wolf as a way to secure the lead in place and to prevent bodily fluids from entering the cavity.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Kuzma, as applied to claim 1, and further in view of Malinowski et al. (US Patent 7,835,803 B1) here in after Malinowski.
Regarding claim 29, Chabrol in view of Lu and Kuzma disclose the percutaneous lead of claim 1, but do not explicitly disclose a ground wire, positioned in the set of axially extending lumens connected between the optical transmission section and the anchor ring.
However, in a similar lead assembly, Malinowski discloses the use of a ground wire (claim 1: “wherein the plurality of conductor wires comprises an input/output wire, a ground wire, an anode wire and a cathode wire, wherein the input/output wire, the ground wire, the anode wire and the cathode wire are separate wires”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the percutaneous lead of Chabrol in view of Lu and Kuzma to further have a ground lead as disclosed by Malinowski positioned in one of the axially extending lumens between the optical transmission section and the anchor ring of Chabrol modified by Lu and Kuzma because doing so would allow excess charge to be dissipated away from the stimulation site, thereby making the lead safer to use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zucca et al. (US 2021/0281003 A1) relates to a lead connector with lumens (fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792